Exhibit 10.2

Execution Copy

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is made as of February 20, 2013,
by and among Office Depot, Inc., a Delaware corporation (the “Company”), BC
Partners, Inc., as the Investor Representative, and the several Investors listed
on Schedule 1 hereto (the “Investors”). The Company, BC Partners, Inc. and the
Investors are referred to collectively herein as the “Parties” and each
individually as a “Party.”

WHEREAS, the Company, BC Partners, Inc. and the Investors are parties to a
certain Investor Rights Agreement dated June 23, 2009 (as amended, supplemented
or otherwise modified from time to time, the “Investor Rights Agreement” and the
parties thereto, the “Investor Rights Agreement Parties”);

WHEREAS, the Company, BC Partners, Inc. and the Investors are also parties to a
certain Management Rights Letter dated June 23, 2009 (as amended, supplemented
or otherwise modified from time to time, the “Management Rights Letter”);

WHEREAS, on the date hereof, the Company, OfficeMax Incorporated, a Delaware
corporation, and certain of their wholly-owned subsidiaries have entered into an
Agreement and Plan of Merger (as amended, supplemented or otherwise modified
from time to time, the “Merger Agreement”); and

WHEREAS, the Parties desire to terminate the Investor Rights Agreement and the
Management Rights Letter in connection with the consummation of the merger
transactions contemplated by the Merger Agreement.

NOW, THEREFORE, the Parties hereto agree as follows:

1. Termination of the Investor Rights Agreement. The Parties agree that,
effective at the Effective Time (as defined below), each of the Investor Rights
Agreement and the Management Rights Letter shall be automatically terminated and
of no further force or effect. The foregoing termination shall not relieve any
Investor Rights Agreement Party of any liability for damages resulting from any
breach of the Investor Rights Agreement (which breach, and liability therefor,
shall not be affected hereby).

2. Counterparts; Governing Law. This Agreement may be executed in two or more
counterparts (including by means of facsimile transmission), each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. This Agreement shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law provisions.

3. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.



--------------------------------------------------------------------------------

4. Successors and Assigns. This Agreement is intended to bind, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.

5. Effective Time; Termination. This Agreement shall be effective
contemporaneously with, and subject to the condition precedent of the occurrence
of, the consummation of the merger transactions contemplated by the Merger
Agreement (the “Effective Time”). This Agreement shall be void ab initio and of
no force or effect upon the termination of the Merger Agreement prior to the
consummation of the merger transactions contemplated by the Merger Agreement.

6. Jurisdiction; Enforcement. Each of the Parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). The Parties
further agree that no Party to this Agreement shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this section and each party
waives any objection to the imposition of such relief or any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the Parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement in any court
other than the aforesaid courts. Each of the Parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
section, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. Each Party agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the registered address of a Party shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated by this Agreement. EACH OF THE PARTIES KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

OFFICE DEPOT, INC. By:  

/s/ Michael D. Newman

  Name: Michael D. Newman   Title: Executive Vice President and  
          Chief Financial Officer

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

BC PARTNERS, INC., as the Investor Representative By:  

/s/ Justin Bateman

  Name: Justin Bateman   Director

For and on behalf of the Limited

Partnerships BC European Capital VIII –

1 to 12, 14 to 34 and 37:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Director, CIE Management II Limited   acting as General
Partner of the Limited   Partnerships BC European Capital VIII   – 1 to 12, 14
to 34 and 37 By:  

/s/ Laurence McNairn

  Name: Laurence McNairn   Director, CIE Management II Limited   acting as
General Partner of the Limited   Partnerships BC European Capital VIII   – 1 to
12, 14 to 34 and 37

For and on behalf of BC European

Capital 35 SC, 36 SC, 38 SC and 39 SC:

By:  

/s/ Matthew Elston

  Name: Matthew Elston   Director, LMBO Europe SAS   As Gérant to BC European
Capital 35   SC, 36 SC, 38 SC and 39 SC By:  

/s/ Mike Twinning

  Name: Mike Twinning   Director, LMBO Europe SAS   As Gérant to BC European
Capital 35   SC, 36 SC, 38 SC and 39 SC

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

Schedule 1

Investors

 

Investor

   Jurisdiction of
Incorporation    Form of Entity    Series A
Preferred Owned
Shares      Series B
Preferred
Owned
Shares  

BC European Capital VIII-1

   UK    Limited Partnership      20,046.00         5,506.00   

BC European Capital VIII-2

   UK    Limited Partnership      20,186.00         5,543.00   

BC European Capital VIII-3

   UK    Limited Partnership      20,723.00         5,690.00   

BC European Capital VIII-4

   UK    Limited Partnership      26,615.00         7,309.00   

BC European Capital VIII-5

   UK    Limited Partnership      26,615.00         7,309.00   

BC European Capital VIII-6

   UK    Limited Partnership      26,382.00         7,244.00   

BC European Capital VIII-7

   UK    Limited Partnership      26,382.00         7,244.00   

BC European Capital VIII-8

   UK    Limited Partnership      26,172.00         7,187.00   

BC European Capital VIII-9

   UK    Limited Partnership      26,382.00         7,244.00   

BC European Capital VIII-10

   UK    Limited Partnership      26,055.00         7,155.00   

BC European Capital VIII-11

   UK    Limited Partnership      15,703.00         4,312.00   

BC European Capital VIII-12

   UK    Limited Partnership      4,202.00         1,154.00   

BC European Capital VIII-14

   UK    Limited Partnership      4,674.00         1,283.00   

BC European Capital VIII-15

   UK    Limited Partnership      374.00         103.00   

BC European Capital VIII-16

   UK    Limited Partnership      2,335.00         641.00   

BC European Capital VIII-17

   UK    Limited Partnership      140.00         38.00   



--------------------------------------------------------------------------------

                                                       
                                                       

BC European Capital VIII-18

   UK    Limited Partnership      9.00         3.00   

BC European Capital VIII-19

   UK    Limited Partnership      145.00         40.00   

BC European Capital VIII-20

   UK    Limited Partnership      135.00         37.00   

BC European Capital VIII-21

   UK    Limited Partnership      61.00         17.00   

BC European Capital VIII-22

   UK    Limited Partnership      70.00         19.00   

BC European Capital VIII-23

   UK    Limited Partnership      47.00         13.00   

BC European Capital VIII-24

   UK    Limited Partnership      37.00         10.00   

BC European Capital VIII-25

   UK    Limited Partnership      47.00         13.00   

BC European Capital VIII-26

   UK    Limited Partnership      747.00         205.00   

BC European Capital VIII-27

   UK    Limited Partnership      42.00         12.00   

BC European Capital VIII-28

   UK    Limited Partnership      23.00         6.00   

BC European Capital VIII-29

   UK    Limited Partnership      23.00         6.00   

BC European Capital VIII-30

   UK    Limited Partnership      23.00         6.00   

BC European Capital VIII-31

   UK    Limited Partnership      9.00         3.00   

BC European Capital VIII-32

   UK    Limited Partnership      14.00         4.00   

BC European Capital VIII-33

   UK    Limited Partnership      5.00         1.00   

BC European Capital VIII-34

   UK    Limited Partnership      5.00         1.00   

BC European Capital VIII-35 SC

   France    Sociétés Civiles      140.00         38.00   

BC European Capital VIII-36 SC

   France    Sociétés Civiles      9.00         3.00   

BC European Capital VIII-37

   UK    Limited Partnership      9.00         3.00   

BC European Capital VIII-38 SC

   France    Sociétés Civiles      5.00         1.00   

BC European Capital VIII-39 SC

   France    Sociétés Civiles      5.00         1.00   

Total

           274,596.00         75,404.00   